UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2016 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments (unaudited) As of November 30, 2016 Market Value Shares ($000) Common Stocks (95.7%)1 Consumer Discretionary (18.2%) * Amazon.com Inc. 267,348 200,663 Home Depot Inc. 898,897 116,317 * Liberty Interactive Corp. QVC Group Class A 5,056,462 104,719 * Netflix Inc. 640,841 74,978 * TripAdvisor Inc. 1,536,006 74,158 L Brands Inc. 1,020,057 71,628 * O'Reilly Automotive Inc. 191,201 52,485 Starbucks Corp. 871,704 50,533 * Liberty Global plc 1,435,391 43,708 Dollar General Corp. 515,182 39,834 * Priceline Group Inc. 24,963 37,536 Lowe's Cos. Inc. 527,151 37,191 Ross Stores Inc. 412,350 27,871 DR Horton Inc. 1,000,778 27,742 NIKE Inc. Class B 548,790 27,478 Lennar Corp. Class A 630,407 26,818 ^ Tesla Motors Inc. 135,224 25,611 Las Vegas Sands Corp. 405,912 25,439 * Chipotle Mexican Grill Inc. Class A 59,398 23,541 * AutoZone Inc. 29,355 22,990 Under Armour Inc. 888,580 22,908 * Liberty Global plc Class A 373,228 11,690 Industria de Diseno Textil SA ADR 600,427 10,231 adidas AG 64,788 9,546 Marriott International Inc. Class A 109,409 8,619 Harley-Davidson Inc. 125,574 7,646 ^ Wayfair Inc. 194,415 7,086 CarMax Inc. 89,514 5,173 Ulta Salon Cosmetics & Fragrance Inc. 15,583 4,044 Harman International Industries Inc. 21,023 2,299 Expedia Inc. 9,365 1,162 Consumer Staples (4.5%) * Monster Beverage Corp. 1,161,826 51,992 Estee Lauder Cos. Inc. Class A 622,606 48,376 Walgreens Boots Alliance Inc. 527,162 44,666 Mondelez International Inc. Class A 980,971 40,455 Kroger Co. 933,100 30,139 PepsiCo Inc. 239,006 23,925 Mead Johnson Nutrition Co. 294,600 21,238 Constellation Brands Inc. Class A 109,070 16,485 Costco Wholesale Corp. 63,974 9,603 Brown-Forman Corp. Class B 88,472 4,012 Colgate-Palmolive Co. 61,283 3,998 Energy (0.3%) Schlumberger Ltd. 157,900 13,271 Concho Resources Inc. 40,952 5,857 Financials (6.1%) Intercontinental Exchange Inc. 2,285,768 126,631 MarketAxess Holdings Inc. 324,025 53,714 Charles Schwab Corp. 1,143,251 44,198 * Markel Corp. 44,613 40,078 Marsh & McLennan Cos. Inc. 470,282 32,595 MSCI Inc. Class A 282,040 22,225 First Republic Bank 263,668 21,594 * Affiliated Managers Group Inc. 125,300 18,557 M&T Bank Corp. 64,707 9,314 Morgan Stanley 200,680 8,300 American Express Co. 109,858 7,914 TD Ameritrade Holding Corp. 164,146 6,732 Goldman Sachs Group Inc. 19,490 4,274 Interactive Brokers Group Inc. 112,900 4,146 Health Care (16.0%) * Celgene Corp. 1,430,666 169,548 * Allergan plc 694,662 134,973 * Biogen Inc. 446,569 131,322 Bristol-Myers Squibb Co. 1,776,049 100,240 * Quintiles IMS Holdings Inc. 953,507 73,258 UnitedHealth Group Inc. 449,764 71,207 Dentsply Sirona Inc. 916,466 53,320 * Illumina Inc. 302,456 40,269 * Cerner Corp. 783,721 39,014 * Edwards Lifesciences Corp. 439,347 36,400 * Regeneron Pharmaceuticals Inc. 90,586 34,354 Medtronic plc 434,925 31,754 Zoetis Inc. 584,100 29,427 * ABIOMED Inc. 201,455 22,611 Danaher Corp. 230,000 17,979 * IDEXX Laboratories Inc. 99,900 11,753 Alexion Pharmaceuticals Inc. 82,972 10,171 BioMarin Pharmaceutical Inc. 113,875 9,751 Vertex Pharmaceuticals Inc. 102,220 8,342 Shire plc ADR 45,788 7,995 Waters Corp. 58,890 7,925 ^ Juno Therapeutics Inc. 146,900 2,945 Seattle Genetics Inc. 45,430 2,944 Alnylam Pharmaceuticals Inc. 62,926 2,761 Genomic Health Inc. 81,156 2,470 Industrials (7.9%) Nielsen Holdings plc 1,895,856 81,711 * Verisk Analytics Inc. Class A 633,561 52,636 Union Pacific Corp. 394,100 39,934 Lockheed Martin Corp. 130,829 34,702 Fortune Brands Home & Security Inc. 578,158 31,886 TransDigm Group Inc. 124,882 31,399 Equifax Inc. 259,242 29,670 * IHS Markit Ltd. 815,340 29,303 * TransUnion 862,108 25,717 Northrop Grumman Corp. 102,037 25,474 AMETEK Inc. 468,339 22,176 Fortive Corp. 387,568 21,312 Fastenal Co. 416,485 19,741 Watsco Inc. 106,956 15,937 JB Hunt Transport Services Inc. 141,484 13,493 Kansas City Southern 110,353 9,790 Wabtec Corp. 106,589 9,025 NOW Inc. 396,737 8,546 Boeing Co. 56,451 8,499 Snap-on Inc. 36,184 6,050 Parker-Hannifin Corp. 19,273 2,678 Information Technology (38.2%) * Facebook Inc. Class A 2,163,655 256,220 * Alphabet Inc. 324,176 245,738 Mastercard Inc. Class A 2,165,572 221,321 Visa Inc. Class A 2,611,457 201,918 Microsoft Corp. 3,324,084 200,309 * PayPal Holdings Inc. 4,164,743 163,591 * Alphabet Inc. Class A 187,125 145,187 QUALCOMM Inc. 1,942,460 132,340 Apple Inc. 866,739 95,792 * eBay Inc. 3,361,254 93,477 * Electronic Arts Inc. 1,179,056 93,428 * Adobe Systems Inc. 667,088 68,583 Symantec Corp. 2,748,825 67,044 Intuit Inc. 435,682 49,528 * salesforce.com Inc. 587,915 42,330 * Alibaba Group Holding Ltd. ADR 431,498 40,569 * ServiceNow Inc. 479,647 39,883 * Workday Inc. Class A 457,514 38,578 CDW Corp. 734,156 37,618 Alliance Data Systems Corp. 155,299 35,529 Texas Instruments Inc. 430,100 31,797 * FleetCor Technologies Inc. 211,323 31,559 * Red Hat Inc. 382,707 30,276 Global Payments Inc. 436,948 29,953 * Autodesk Inc. 371,795 26,996 Accenture plc Class A 152,600 18,225 GrubHub Inc. 383,078 14,185 *,^ Zillow Group Inc. 393,138 14,122 NVIDIA Corp. 148,604 13,701 Tencent Holdings Ltd. 449,252 11,187 CoStar Group Inc. 31,728 6,064 Tableau Software Inc. Class A 129,788 5,825 Palo Alto Networks Inc. 39,577 5,318 Splunk Inc. 81,696 4,707 Mobileye NV 106,265 3,956 Analog Devices Inc. 39,838 2,958 Materials (0.9%) Sherwin-Williams Co. 100,969 27,127 Martin Marietta Materials Inc. 80,690 17,708 PPG Industries Inc. 163,600 15,694 Other (0.0%) *,2 WeWork Class A PP 52,398 2,630 3 Vanguard Growth ETF 3,100 343 Real Estate (3.3%) Crown Castle International Corp. 1,244,901 103,899 Equinix Inc. 158,426 53,668 American Tower Corporation 330,869 33,838 Public Storage 123,619 25,874 Telecommunication Services (0.3%) * SBA Communications Corp. Class A 172,000 17,021 Total Common Stocks (Cost $4,722,575) Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $11,928) 128,123 13,453 Preferred Stocks (1.6%) *,2 Uber Technologies PP 1,408,784 68,709 *,2 WeWork Pfd. D1 PP 260,418 13,071 *,2 WeWork Pfd. D2 PP 204,614 10,270 *,2 Pinterest Prf G PP 1,596,475 8,940 *,2 Cloudera, Inc. Pfd. 300,088 5,243 Total Preferred Stocks (Cost $45,428) Coupon Temporary Cash Investments (2.6%)1 Money Market Fund (2.3%) 4,5 Vanguard Market Liquidity Fund 0.691% 1,507,540 150,769 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 11/30/16, Repurchase Value $11,700,000, collateralized by Government National Mortgage Assn. 4.000%, 7/20/46, with a value of $11,934,000) 0.280% 12/1/16 11,700 11,700 U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.431% 1/25/17 6,200 6,196 United States Treasury Bill 0.322% 1/19/17 5,000 4,998 Total Temporary Cash Investments (Cost $173,650) Total Investments (100.1%) (Cost $4,953,581) Other Assets and Liabilities-Net (-0.1%)5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $13,264,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.7% and 0.6%, respectively, of net assets. 2 Restricted securities totaling $122,316,000, representing 1.9% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $13,557,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S.
